Case 0:18-cr-60310-BB Document 39 Entered on FLSD Docket 02/21/2019 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18~-60310
USA V. ANTHONY SPENCER

RELEASE OF EXHIBITS

I, Saj jecel M, at! n , Government’s Counsel, hereby acknowledge that the Jury Trial
has concluded and the exhibit(s) listed below have been returned by the Courtroom Deputy:

 

C—O All non-documentary exhibits. (Contraband and non-documentary physical exhibits.)

-D Audio and/or video exhibits unavailable for filing at the conclusion of the proceedings.

Exhibit Nos.

 

 

GQ) Other: All Government’s exhibits admitted at trial.

 

nN

Any original exhibits that have been returned to or retained by the filing party shall be kept for
safe keeping until the conclusion of any appeals. Upon order of court, the filing party agrees to

return the original exhibits te+he Clerk of Court.

Signature of Counsel: _( , | Date: 2) 2? | 2017
SS * ,

Exhibits Released by: iy—

Elizabeth Gariazzo, Deputy Clerk
